Per Curiam:

The motion of the appellees to dismiss the appeal is granted, and the appeal is dismissed for the want of a properly presented substantial federal question as to the validity of a statute of the State. (1) Crowell v. Randell, 10 Pet. 368, 392; Railroad Co. v. Rock, 4 Wall. 177, 180; Whitney v. California, 274 U. S. 357, 360. (2) Doty v. Love, 295 U. S. 64. In so far as the papers whereon the appeal was allowed seek a review of the rulings of the Supreme Court of Ohio upon questions of the asserted denial of rights under the *513Federal Constitution not involving the validity of any statute of the State, such papers are treated as a petition for writ of certiorari, § 237 (c), Judicial Code, as amended by the Act of February 13, 1925 (43 Stat. 936, 938), and certiorari is denied.
Mr. Orlin F. Goudy, with whom Mr. Louis W. Gering, Jr., was on the brief, for appellants.
Messrs. James B. Garfield, Arthur D. Baldwin, John W. Bricker, Attorney General of Ohio, and J. Roth Crabbe, Assistant Attorney General, were on the brief for appellees.